Citation Nr: 0214866	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  02-10 158	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for damage to muscle 
group III with retained foreign body, healed fracture of 
right shoulder, currently evaluated at 30 percent (major 
extremity).

2.  Entitlement to service connection for cervical 
radiculopathy as secondary to the service connected 
disability of damage to muscle group III with retained 
foreign body, healed fracture of right shoulder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for cold injury (frost 
bite), right foot.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for cold injury (frost 
bite), left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from August 1944 to June 1946 
and from October 1950 to August 1951.

This appeal came before the Board of Veterans Appeals (Board) 
from a rating decision from the Department of Veterans 
Affairs (VA) Pittsburgh, Pennsylvania Regional Office (RO).


FINDING OF FACT

On September 4, 2002, prior to the promulgation of a Board 
decision in the appeal, the Board received written 
notification from the appellant that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  In this case, the 
veteran filed the Substantive Appeal.  Received on September 
4, 2002, accompanied by a statement from the appellant's 
representative, was a written statement from the appellant 
indicating he was withdrawing his appeal.  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



